      Case 1:14-cr-00139-LAP Document 51 Filed 04/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                No. 14 Cr. 139
           -versus-
                                                     ORDER
DANNY PARKER,

                 Defendant.



LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Having reviewed the parties’ papers on Mr. Parker’s request

for release, the request is DENIED.

    The Court finds that the Government has demonstrated that

Mr. Parker poses a danger to the community in general and Ms.

Powell in particular.        Despite outstanding orders of protection,

he has been the subject of numerous domestic violence incident

reports from 2015 up until the December 12, 2019 incident that

is the subject of the current violations.            And the Government’s

evidence on the current violation is strong, including a video.

The Court finds that there are no conditions of release that

would assure the safety of the community.

    With    respect     to   the   COVID-19    situation,     the     BOP   has

measures   in   place   to   mitigate   the   risk   to   prisoners    in   Mr.

Parker’s age and risk category.         The court finds that the health

risks enumerated by counsel do not outweigh the danger to the

community that would ensue upon Mr. Parker’s release.
         Case 1:14-cr-00139-LAP Document 51 Filed 04/02/20 Page 2 of 2



    The request for release is DENIED.


SO ORDERED.


Dated:    April 2, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA
                                          Senior U.S. District Judge
